Exhibit 10.26
 
Compensation Committee Charter
As of June 2016


I. PURPOSE
The purpose of the Compensation Committee of the Board of Directors (the
"Board") of Growblox Sciences, Inc., a Delaware corporation (the "Company")
shall be to review and make recommendations to the Board regarding all forms of
compensation to be provided to the executive officers and directors of the
Company, including without limitation bonus and stock compensation, as well as
all bonus and stock compensation to all employees of the Company.
The Compensation Committee has the authority to undertake the specific duties
and responsibilities listed below and will have the authority to undertake such
other specific duties as the Board may from time to time prescribe.
II. STATEMENT OF PHILOSOPHY
The Company's philosophy in setting its compensation policies for executive
officers is to maximize stockholder value over time. The Compensation Committee
is to set the Company's compensation policies applicable to the executive
officers, including without limitation the chief executive officer, and evaluate
the performance of such officers. The Compensation Committee strongly believes
that executive compensation should be directly linked to continuous improvements
in corporate performance and increases in stockholder value. In this regard, the
Compensation Committee adopts the following guidelines for compensation
decisions:
• Provide a competitive total compensation package that enables the Company to
attract and retain key executive talent;
• Align all pay programs with the Company's annual and long-term business
strategies and objectives; and
• Provide variable compensation opportunities that are directly linked to the
performance of the Company and that link executive reward to stockholder return.
The Compensation Committee shall focus primarily on the following three
components in forming the total compensation package for its executive officers:
• Base salary;
• Annual incentive bonus; and
• Long-term incentives.
III. MEMBERSHIP
The Compensation Committee shall consist of a minimum of two non-employee
directors of the Company as such members are appointed from time to time by the
Board and such members shall serve at the discretion of the Board. The
non-employee director members shall be "non-employee directors" within the
meaning of Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), shall be "outside directors" within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended, and shall be
independent within the meaning of the listing standards of the New York Stock
Exchange: Amex.

--------------------------------------------------------------------------------

IV. SCOPE OF RESPONSIBILITIES
The responsibilities of the Compensation Committee include:
1. Reviewing and making recommendations to the Board regarding the compensation
policy for executive officers and directors of the Company, and such other
employees of the Company as directed by the Board;
2. Reviewing and making recommendations to the Board regarding all forms of
compensation (including all "plan" compensation, as such term is defined in Item
402(a)(7) of Regulation S-K promulgated by the Securities and Exchange
Commission, and all non-plan compensation) to be provided to the executive
officers of the Company;
3. Reviewing and making recommendations to the Board regarding general
compensation goals and guidelines for the Company's employees and the criteria
by which bonuses to the Company's employees are determined;
4. Acting as administrator of the Company's 2014 Equity Compensation Plan, as
amended from time to time, (the "Plan"). If the authority is so delegated by the
full Board, in its administration of the Plans, the Compensation Committee may
(i) grant stock options and stock purchase rights to entities or individuals
eligible for such grants, including grants to individuals subject to Section 16
of the Exchange Act in compliance with Rule 16b-3 promulgated thereunder, and
(ii) amend such stock options and stock purchase rights. The Compensation
Committee shall also make recommendations to the Board with respect to
amendments to the Plan and changes in the number of shares reserved for issuance
under the each Plan;
5. Reviewing and making recommendations to the Board regarding other plans that
are proposed for adoption or adopted by the Company for the provision of
compensation to employees of, directors of and consultants to the Company; and
6. Preparing a report (to be included in the Company's proxy statement) which
describes: (a) the criteria on which compensation paid to the chief executive
officer of the Company for the last completed fiscal year is based; (b) the
relationship of such compensation to the Company's performance; and (c) the
Compensation Committee's executive compensation policies applicable to executive
officers.
V. MEETINGS
The Compensation Committee shall meet at least one time each year. The
Compensation Committee may establish its own meeting schedule, which it shall
provide to the Board in advance.
VI. MINUTES
The Compensation Committee shall maintain written minutes of its meetings, which
minutes will be filed with the minutes of the meetings of the Board.
VII. REPORTS
In addition to the report required under Article IV, Section 6 above, the
Compensation Committee will provide written reports to the Board from time to
time as appropriate, but at least once annually, regarding recommendations of
the Compensation Committee submitted to the Board for action, and copies of the
written minutes of its meetings.

--------------------------------------------------------------------------------